Case 0:21-cv-61587-WPD Document 6 Entered on FLSD Docket 08/23/2021 Page 1 of 2




                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                                             CASE No.: 0:21-cv-61587-WPD
 ADASSA SHAKESPEARE,

        Plaintiff,

 vs.

 TRANSWORLD SYSTEMS INC.

       Defendant.
 _________________________________/

                                NOTICE OF VOLUNTARY DISMISSAL

        Plaintiff Adassa Shakespeare, by and through undersigned counsel, pursuant to Rule

 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, hereby files this Notice of Voluntary

 Dismissal of the above styled action.

        DATED: August 23, 2021

                                                               Respectfully Submitted,

                                                                /s/ Thomas J. Patti                                    .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:    jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:    tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:     954-907-1136
                                                               Fax:       855-529-9540

                                                               COUNSEL FOR PLAINTIFF


 .


                                                                                                                PAGE | 1 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:21-cv-61587-WPD Document 6 Entered on FLSD Docket 08/23/2021 Page 2 of 2




                                         CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on August 23, 2021, the foregoing was electronically

 filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

 filing to all counsel of record.

                                                                Respectfully Submitted,

                                                                 /s/ Thomas J. Patti                                    .
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377




                                                                                                                 PAGE | 2 of 2
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
